                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     MELVIN KORNBERG,                                      Case No. 2:14-CV-2165 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9               v.
               10      UNITED STATES OF AMERICA, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant United States of America’s (“defendant”) motion
               14     for summary judgment. (ECF No. 41). Plaintiff filed a response (ECF No. 46), to which defendant
               15     replied (ECF No. 47).
               16     I.     Background
               17            The parties are already familiar with the underlying facts of this case. See (ECF No. 22).
               18     Therefore, the court need not recite them again herein. However, the court will briefly discuss the
               19     relevant procedural background leading to the instant motion for summary judgment.
               20            On February 5, 2016, the court granted defendant’s motion to dismiss plaintiff’s claims for
               21     breach of contract, breach of the covenant of good faith and fair dealing, and negligence under the
               22     Federal Tort Claims Act (“FTCA”). Id. The court found, in relevant part, that plaintiff’s third
               23     claim constituted a “medical malpractice” claim under Nevada law and that plaintiff failed to file
               24     an affidavit by a medical expert supporting plaintiff’s allegations as required by NRS § 41A.071.1
               25     Id. Plaintiff appealed the court’s dismissal of his tort claim to the Ninth Circuit. See (ECF No.
               26     23).
               27
               28            1
                              The court properly dismissed plaintiff’s contract claims, finding that those claims must
                      be brought in the Court of Federal Claims. (ECF Nos. 22, 26).
James C. Mahan
U.S. District Judge
                1            On June 13, 2017, the Ninth Circuit reversed the court’s order with respect to plaintiff’s
                2     tort claim. (ECF Nos. 26, 27). The Ninth Circuit held that “the United States’ liability is premised
                3     on respondeat superior principles, and [p]laintiff was not required to submit an affidavit of merit
                4     under the applicable version of § 41A.071 when suing the United States.” (ECF No. 26 at 3–4).
                5     On June 15, 2018, defendant filed the instant motion for summary judgment. (ECF No. 41).
                6     II.    Legal Standard
                7            The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
                8     depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
                9     show that “there is no genuine dispute as to any material fact and the movant is entitled to a
              10      judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment is

              11      “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317,
                      323–24 (1986).
              12
                             For purposes of summary judgment, disputed factual issues should be construed in favor
              13
                      of the non-moving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to be
              14
                      entitled to a denial of summary judgment, the nonmoving party must “set forth specific facts
              15
                      showing that there is a genuine issue for trial.” Id.
              16             In determining summary judgment, a court applies a burden-shifting analysis. The moving
              17      party must first satisfy its initial burden. “When the party moving for summary judgment would
              18      bear the burden of proof at trial, it must come forward with evidence which would entitle it to a
              19      directed verdict if the evidence went uncontroverted at trial. In such a case, the moving party has

              20      the initial burden of establishing the absence of a genuine issue of fact on each issue material to
                      its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000)
              21
                      (citations omitted).
              22
                             By contrast, when the nonmoving party bears the burden of proving the claim or defense,
              23
                      the moving party can meet its burden in two ways: (1) by presenting evidence to negate an essential
              24
                      element of the non-moving party’s case; or (2) by demonstrating that the nonmoving party failed
              25      to make a showing sufficient to establish an element essential to that party’s case on which that
              26      party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If the moving
              27      party fails to meet its initial burden, summary judgment must be denied and the court need not
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–
                2     60 (1970).

                3            If the moving party satisfies its initial burden, the burden then shifts to the opposing party

                4     to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
                      Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute, the
                5
                      opposing party need not establish a material issue of fact conclusively in its favor. It is sufficient
                6
                      that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’ differing
                7
                      versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
                8     631 (9th Cir. 1987).
                9            In other words, the nonmoving party cannot avoid summary judgment by relying solely on
              10      conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040,
              11      1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and allegations of the

              12      pleadings and set forth specific facts by producing competent evidence that shows a genuine issue

              13      for trial. See Celotex, 477 U.S. at 324.
                             At summary judgment, a court’s function is not to weigh the evidence and determine the
              14
                      truth, but to determine whether there is a genuine issue for trial. See Anderson v. Liberty Lobby,
              15
                      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              16
                      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
              17      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              18      granted. See id. at 249–50.
              19
                      III.   Discussion
              20
                             As illustrated by defendant’s motion and plaintiff’s subsequent response, the parties
              21
                      disagree about the nature of plaintiff’s only remaining claim against the United States for
              22
                      negligence. See (ECF Nos. 41, 46). However, as the Ninth Circuit has held, and plaintiff has
              23
                      clarified, plaintiff’s “case in chief will present evidence of negligence related to the supervision of
              24
                      the VA doctors at issue and how that negligent supervision contributed to his injuries.” (ECF No.
              25
                      46 at 20).
              26
                             Plaintiff’s claim arises under the FTCA, 28 U.S.C. § 2671, et seq. “The FTCA provides a
              27
                      limited waiver of the sovereign immunity of the United States for torts committed by federal
              28
                      employees acting within the scope of their employment.” Nurse v. United States, 226 F.3d 996,

James C. Mahan
U.S. District Judge                                                    -3-
                1     1000 (9th Cir. 2000) (citation omitted). However, the FTCA’s waiver of sovereign immunity is
                2     limited. Id. If a plaintiff’s cause of action falls within one of the FTCA’s statutory exceptions to
                3     the United States’ waiver, the federal courts lack subject matter jurisdiction to hear the claims. Id.
                4             One such exception is the “discretionary function exception,” which “precludes claims
                5     against the United States which are ‘based upon the exercise or performance or the failure to
                6     exercise or perform a discretionary function or duty on the part of a federal agency or an employee
                7     of the Government, whether or not the discretion was abused.’” Id. at 1001 (citation omitted).
                8             As defendant correctly argues in its reply, claims based on the United States’ allegedly
                9     negligent employment, supervision, and training of its employees “fall squarely within the
              10      discretionary function exception.” Id. Accordingly, the court finds that it lacks subject matter
              11      jurisdiction over plaintiff’s claim for negligent supervision, and therefore must dismiss plaintiff’s
              12      only remaining claim. As a result of the foregoing, the court will deny defendant’s motion for
              13      summary judgment as moot.
              14      IV.     Conclusion
              15              The court lacks jurisdiction over plaintiff’s claim for negligent supervision under the
              16      FTCA.      Therefore, the court dismisses plaintiff’s claim and denies defendant’s motion for
              17      summary judgment as moot.
              18              Accordingly,
              19              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant United States
              20      of America’s motion for summary judgment (ECF No. 41) be, and the same hereby is, DENIED
              21      as moot.
              22              The clerk of court is instructed to enter judgment accordingly and close the case.
              23              DATED October 17, 2018.
              24                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -4-
